Citation Nr: 1138738	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  07-21 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right inguinal hernia, status post repair.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from July 1985 to October 1988 and from October 2004 to April 2006.  Service in Iraq is indicated by the record. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In September 2009, the Veteran presented sworn testimony before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

In May 2010, the Board remanded the Veteran's claims.  The VA Appeals Management Center (AMC) continued the previous denial of the claims in a June 2011 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The competent and probative evidence does not support a finding that the Veteran is currently diagnosed with a right inguinal hernia, status post repair or residuals thereof that is etiologically related to, due to, or aggravated by his active military service.

2.  The competent and probative evidence of record does not support a finding that a relationship exists between the Veteran's current hypertension and either period of active service or hypertension that preexisted either period of active duty was aggravated by the Veteran's active military service.




CONCLUSIONS OF LAW

1.  A right inguinal hernia, status post repair or residuals thereof was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Hypertension was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a right inguinal hernia, status post repair as well as hypertension.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in May 2010, the Board remanded these claims and ordered the agency of original jurisdiction (AOJ) to verify all periods of the Veteran's active duty and obtain outstanding service treatment records associated with these periods.  The AOJ was also directed to contact the Veteran in order to obtain recent medical treatment records as well as obtain a VA medical opinion with respect to the Veteran's hypertension and associate these records with the Veteran's claims folder.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, the AMC contacted the Adjutant General of the National Army Guard in July 2010 in order to verify the Veteran's periods of active duty and provide available treatment records.  Further, the AMC contacted the Veteran in July 2010 requesting that he provide any recent medical examination and treatment records pertaining to his claimed hypertension and right inguinal hernia, status post repair.  Finally, the Veteran was afforded a VA examination for his hypertension in April 2010, and a report of the examination was associated with his claims folder.  The Veteran's right inguinal hernia and hypertension claims were readjudicated via the June 2011 SSOC.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by a letter mailed in May 2006, prior to the initial adjudication of his claims.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims and there is no reasonable possibility that further assistance would aid in substantiating these claims.  The evidence of record includes the Veteran's service treatment records, the Veteran's statements, as well as VA and private treatment records.  

Additionally, the Veteran was afforded VA examinations in September 2006 and April 2010.  The examination report reflects that the examiners interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].

The Board notes that the Veteran was not provided a nexus opinion with regard to his claim for hypertension and his first period of military service.  Under 38 C.F.R. § 3.159(c)(4) (2011), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but:  (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board further finds that there is sufficient evidence to decide this claim, and that further medical examination or opinion is not necessary to decide the claim for service connection for hypertension.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, as discussed in further detail below, the credible evidence does not establish that the Veteran suffered an event, injury, or disease, during his first period of service resulting in his hypertension.  As set forth below, the Board has found the Veteran's allegations indicating that his current hypertension was manifested during his first period of active duty to be inherently unreliable and not credible, providing evidence against his own claim.  The Board has considered whether medical opinion reviewing such evidence may be able to discern "markers" of hypertension during his first period of active duty, but the Veteran's unreliable and incredible testimony could not lead to any probative evidence by any examiner supporting the claim.  See generally Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.)  Accordingly, a VA examination is not warranted.

The facts of this case are different than the facts in Charles v. Principi, 16 Vet. App. 370 (2002), in which the Court held that VA erred in failing to obtain a medical nexus opinion where evidence showed acoustic trauma in service and a current diagnosis of tinnitus.  Significantly, in this case, there is no credible supporting evidence that the Veteran's claimed in-service hypertension during his first period of active duty occurred.

Thus, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  Moreover, he testified at a hearing in September 2009.

Accordingly, the Board will proceed to a decision as to the issues on appeal.

Legal criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2011).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service connection for right inguinal hernia

The Veteran is claiming entitlement to service connection for a right inguinal hernia, status post repair, which he contends is due to his military service.  With respect to Hickson element (1), the competent and probative evidence of record does not demonstrate that the Veteran is currently diagnosed with a right inguinal hernia, status post repair or residuals thereof.

Crucially, the Veteran was afforded a VA examination for his claimed right inguinal hernia, status post repair in September 2006.  Upon examination, the VA examiner specifically noted "no recurrence" of a right inguinal hernia repair.  The examiner also noted a healed right inguinal scar and intact hernial orifices as well as no evidence of dysphagia, pyrosis, hematemesis or melena, reflux/regurgitation, nausea/vomiting, or current treatment.  The examiner further reported that the Veteran's general state of health was well-developed and well-nourished and that he had a "thin" appearance.

The September 2006 VA examination report appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].    

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including groin pain), has presented no clinical evidence of a diagnosis of a right inguinal hernia, status post repair or residuals thereof.   On the contrary, the evidence shows no residuals with the exception of a surgical scar.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to a right inguinal hernia, status post repair.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a diagnosis of a right inguinal hernia repair or residuals thereof (other than a residual surgical scar) to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a current right inguinal hernia repair other than a residual surgical scar.

The Veteran has been accorded ample opportunity to present competent evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

The Board observes that the Veteran has testified that he underwent his right inguinal hernia repair following activation into active duty.  In this regard, treatment records dated in January 2004 document the Veteran's right inguinal hernia repair.  Records receive from the service department fail to show that this procedure or injury was incurred during a period of active service or is related to an injury sustained during active duty for training or inactive duty for training.  

While the Veteran's was shown to have complained of pain in his groin in related to his right inguinal hernia repair in service treatment records dated in March 2006, in light of the lack of competent evidence of any current residual disability that was aggravated during the Veteran's military service, service connection must be denied.  

In this regard, the Board recognizes the Court's decision in McClain v. Nicholson, 21 Vet. App. 319 (2007) [holding that the presence of a chronic disability at any time during the claim process can justify a grant of service connection where the record otherwise supports it, even where the most recent diagnosis is negative].  However, the Board observes that the September 2006 VA examination revealed essentially normal findings with respect to the Veteran's claimed right inguinal hernia repair disability.  Furthermore, the Board observes that, in this case the claimed disability, that is residuals of a right inguinal hernia repair resulting from his military service, has not been noted at any time during the pendency of this claim, which dates to May 2006 when the Veteran filed his claim for compensation for "right hernia."  

Because the competent evidence of record does not substantiate a current diagnosis of a right inguinal hernia, status post repair, or residuals thereof (other than a residual surgical scar), the first Hickson element is not met, and service connection is not warranted on that basis.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  

While the Veteran clearly has a residual surgical scar, there is no evidence of any service related aggravation of this scar.  Service treatment records do not record any complaints or treatment related to the scar.  Furthermore, post service examination in September 2006 revealed that the scar was well nourished and healed with no tenderness.  Similarly, while the Veteran reported tenderness during his hearing before the Board, he did not associate the pain with the surgical scar.  Rather, he reported pain in the underlying tissue that was "not on the skin."  In light of the foregoing, the Board concludes that the evidence clearly and unmistakably established that there was no aggravation of the Veteran's surgical scar during service.  

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right inguinal hernia, status post repair.  The benefit sought on appeal is accordingly denied.  

Service connection for hypertension

As noted above, the Veteran has two distinct periods of active duty.  Accordingly, the Board will consider whether service connection for hypertension is warranted due to service during either period.  


First period of active duty service from July 1985 to October 1988 

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus.  See Hickson, supra.

As to Hickson element (1), the medical evidence of record indicates multiple diagnoses of hypertension.  See, e.g., the April 2010 VA examination report.   Hickson element (1) is, therefore, satisfied.

Turning to crucial Hickson element (2), in-service incurrence of an injury or disease, to the extent that the Veteran contends that he suffered from hypertension during his first period of active duty, the Board finds the Veteran's statements to be lacking in probative value and are not credible in light of his entire medical history, which indicates no suggestion of treatment for hypertension during his first period of active duty or for many years thereafter.  The earliest document showing a history by the Veteran of sustaining hypertension dating back to his first period of military service is in January 2003.  See a service treatment record from the Veteran's reserve duty dated in January 2003.  This is more than 10 years after his separation from his first period of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised].  Moreover, the Veteran stated on his January 2007 notice of disagreement that his hypertension "started back in the early 90's at annual training in the [National Guard]."  However, a report of medical history dated in January 1992 during the Veteran's period of reserve duty does not indicate any complaints of or treatment for hypertension.  Additionally, on his claim for VA benefits dated in May 2006, he stated that his hypertension began in 2004.  He also indicated to the September 2006 VA examiner that he was first diagnosed with hypertension in 1999.  The Board therefore finds that these reports of history, taking in conjunction with treatment is far more probative than assertions from the Veteran to the extent that he has contended his current hypertension has persisted since his first period of active service.  

The Board observes that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person (e.g. any evidence not requiring that the proponent has specialized education, training, or experience).  38 C.F.R. § 3.159(a)(2).  As such, the Veteran can competently testify about symptoms he experienced in service. However, competency must be distinguished from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the present case, the Board finds that to the extent the Veteran has contended that his history of hypertension has persisted since his first period of service is not credible in light of both the lack of any post service treatment or complaints of hypertension until January 2003 and the contemporaneous history reported by the Veteran where he reported that his hypertension began years after discharge from his first period of service.
 
Accordingly, the Veteran's recent unsupported and self-serving statements concerning hypertension dating back to his first period of active duty are at odds with the remainder of the record, which is devoid any indication that any injury or disease occurred during service or for more than 10 years thereafter.  As such, the Veteran's statements are lacking credibility and probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

In short, there is no credible evidence indication of in-service hypertension during the Veteran's first period of active duty.  Hickson element (2) is therefore not met, and the Veteran's claim fails on this basis.  

For the sake of completeness, the Board will discuss Hickson element (3), medical nexus.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has the fundamental authority to decide a claim in the alternative].  There is no competent evidence of record that establishes a causal relationship between the Veteran's currently diagnosed hypertension and his first period of military service.  In the absence of in-service disease or injury, it would seem that such medical nexus opinion would be impossible.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson, supra.  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau,  Buchanan, both supra.

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including chest pain), has presented no clinical evidence of a nexus between his hypertension and his first period of military service.  Furthermore, to the extent that the Veteran has reported a history of hypertension since his first period of military service, the Board has found his statements are not credible.  Likewise, the Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to undiagnosed hypertension during service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current hypertension or the presence of such disability during service.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his hypertension and his first period of military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  To the extent that the Veteran has contended he has had hypertension continually since his first period of military service, as mentioned above, the first postservice evidence of complaint of, or treatment for, hypertension is in January 2003.  See a treatment record from the Veteran's period of reserve duty dated in January 2003.  This was more than 10 years after the Veteran left service in October 1988.  

To reiterate, while the Veteran is competent to report hypertension over the years since service, the Board notes that his July 1988 separation examination from his first period of military service is absent any complaints of or treatment for hypertension.  Additionally, the Veteran stated on his January 2007 notice of disagreement that his hypertension "started back in the early 90's" and stated on his May 2006 claim for VA benefits that his hypertension began in 2004.  He also indicated to the September 2006 VA examiner that he was first diagnosed with hypertension in 1999.  The Board therefore finds that the Veteran's current statements regarding a continuity of hypertension since his first period of service are not credible.  The Veteran's July 1988 separation examination as well as his statements indicating an onset of hypertension years after discharge from service in October 1988 contradict any current assertion that his current hypertension was manifested during his first period of military service and has continued since service.  There is no competent medical evidence that the Veteran complained of or was treated for hypertension for many years after his separation from service in October 1988.  See Maxson, supra; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to his first period of military service.  Therefore, continuity of symptomatology since the Veteran's first period of active service is not demonstrated. 

Accordingly, Hickson element (3) is not met, and the Veteran's claim also fails on this basis.

Second period of active military service from October 2004 to April 2006

The focus of this section of the decision is whether the Veteran's current hypertension pre-existed his second period of service and if so whether it was aggravated by or due to service.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304, 3.306.

As was noted above, the Board's first inquiry is whether the statutory presumption of soundness on enlistment has been rebutted.  The Veteran testified that he was on medication for his hypertension prior to his second period of active service.  See the September 2009 Board hearing transcript, page 14.  Further, reserve duty records dated in January, April, and December 2003 as well as January 2004 note diagnoses of hypertension and high blood pressure.   

The Veteran's October 2004 deployment examination also notes treatment for hypertension.  Subsequent service treatment records dated in July and August 2005 indicates diagnosis of hypertension as well as high blood pressure.  Further, a March 2006 treatment record documents the Veteran's hypertension which was well-controlled at that time.  

The service treatment records as well as the Veteran's statements thus go beyond a mere "bare conclusion without a factual predicate in the record."  See Miller v. West, 11 Vet. App. 345, 348 (1998).  The October 2004 deployment examination, service treatment records during the Veteran's reserve and active period of duty, and the Veteran's testimony that he used medication to control hypertension prior to his second period of active duty indicate a long-standing hypertension problem on enlistment.  As such, the Board concludes that the evidence clearly and unmistakably shows that hypertension pre-existed the Veteran's second period of active military service.  Accordingly, the statutory presumption of soundness is rebutted.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).

The Board must next determine whether the Veteran's pre-existing hypertension underwent an increase in severity during his second period of active military service, thereby triggering the presumption of aggravation.  See Maxson v. West, 12 Vet. App. 453 (1999) [the presumption of aggravation is generally triggered by evidence that a pre-existing disability has undergone an increase in severity in service]; see also Sondel v. West, 13 Vet. App. 213 (1999).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

There is only one medical opinion of record which addresses the matter of aggravation.  In particular, the April 2010 VA examiner concluded that the Veteran's hypertension was not aggravated by his second period of active military service.  Her rationale was based on examination of the Veteran and review of his medical history.  She also found that the Veteran's blood pressure was controlled and that the Veteran did not have any complications of hypertension during his second tour of military service.  She further noted that there was no evidence of any end organ damage from hypertension.  The examiner therefore concluded that "[t]here was no aggravation of [the Veteran's] hypertension due to his second tour of active military service."  The April 2010 VA examination report appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

The Veteran has not submitted competent medical opinion to contradict the VA examiner's opinion.  The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].  The only other evidence in the claims file alleging that the Veteran's pre-existing hypertension was aggravated during service consists of the Veteran's own statements.  It is well settled, however, that lay persons without medical training, such as the Veteran, are not competent to render medical opinions regarding matters such as diagnosis of disease, which call for specialized medical knowledge.  See 38 C.F.R. § 3.159(a)(1), supra.  The Veteran's statements are therefore outweighed by the opinion reached by the VA examiner.  

As noted above, in September 2006 the Veteran was provided a VA examination.  The VA examiner noted the Veteran's symptomatology associated with his hypertension and use of medication for treatment.  Upon examination of the Veteran, the VA examiner reported blood pressure readings of 130/80 mm/Hg and normal cardiac status.  The VA examiner diagnosed the Veteran with essential hypertension.  

Although the September 2006 VA examiner documented the Veteran's complaints and examined the Veteran, he did not provide an opinion as to whether the Veteran's hypertension was aggravated during his second period of active duty.  As such, the Board finds that the September 2006 VA examination report, while probative in that the examiner opined that the Veteran has hypertension, is of no probative value in determining whether the Veteran's pre-existing hypertension was aggravated by his second period of military service since it does not address that issue.  

Accordingly, because the evidence of record indicates that there was no increase in disability during the Veteran's second period of active duty service, the Board finds that the presumption of aggravation is not for application.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).

Conclusion

For reasons and bases stated above, the Board concludes that a preponderance of the evidence is against the Veteran's claim.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a right inguinal hernia, status post repair is denied.

Entitlement to service connection for hypertension is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


